426 N.W.2d 533 (1988)
229 Neb. 347
Sandra R. DECKER, Appellant,
v.
Marvin C. DECKER, Appellee.
No. 87-077.
Supreme Court of Nebraska.
July 29, 1988.
Steven J. Lustgarten, of Lustgarten & Roberts, P.C., Omaha, for appellant.
James L. Koley and Pamela Hogenson Govier, of McGill, Koley, Parsonage & Lanphier, P.C., Omaha, for appellee.
HASTINGS, C.J., WHITE, SHANAHAN, and FAHRNBRUCH, JJ., and WARREN, District Judge.
PER CURIAM.
This is a dissolution action in which the petitioner-appellant wife, Sandra R. Decker, claims the trial court's division of marital assets was unreasonable, the award of alimony was insufficient, and the award of attorney fees was inadequate. We have reviewed the trial court's judgment de novo on the record and determined that the trial court did not abuse its discretion in either the division of those assets or in its award of alimony and attorney fees. Accordingly, the decree of the trial court is affirmed.
AFFIRMED.